 

Exhibit 10.1

 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into as of
August 18, 2016 (the “Effective Date”) by and between Robert Rosenblatt
(“Executive”) and EVINE Live Inc. (“EVINE Live”, or the “Company”).

 

1.           Effective Date; Term. This Agreement shall become effective on the
Effective Date and continue until the second (2nd) anniversary of the Effective
Date (the “Initial Term”). Thereafter, the Agreement shall renew automatically
for successive one (1) year periods unless and until either party provides
written notice to the other party of the intent not to renew the Agreement at
least one hundred twenty (120) days prior to the end of the Initial Term or any
subsequent one-year term (the Initial Term and the period, if any, thereafter,
during which the Executive’s employment shall continue are collectively referred
to herein as the “Term”). The expiration of the Agreement due to the Company’s
notice of non-renewal shall not be considered a termination of Executive by the
Company for other than Cause. Rather, if the Initial Term or any subsequent
one-year Term expires as a result of a notice of non-renewal by either party,
and if Executive remains employed with the Company thereafter, then Executive
will be an at-will employee of the Company during the period that Executive
remains employed with the Company.

 

2.           Definitions. All defined terms in this Agreement shall have the
definitions as ascribed in Exhibit A attached hereto.

 

3.           Employment of Executive

 

(a)           Duties. Executive shall serve as the Chief Executive Officer of
EVINE Live, reporting solely and directly to the Board. In such position,
Executive shall have such duties, responsibilities and authority as is
customarily associated with such position and shall have such other duties, as
may be reasonably assigned from time to time by the Board, consistent with
Executive’s position and the terms of this Agreement. The positions listed in
Exhibit B attached hereto shall report solely and directly to Executive. In
addition, during the Term, the Corporate Governance and Nominating Committee
will consider, evaluate, and if appropriate, nominate Executive to serve as a
member of the Board and, subject to the approval of the EVINE Live shareholders,
Executive shall serve as a member of the Board. Executive shall devote
substantially all of his business time and efforts to the performance of his
duties on behalf of the Company, and will not engage in or be concerned with any
other commercial duties or pursuits, either directly or indirectly, that will
materially interfere with his duties to the Company without the prior written
consent of the Board. Notwithstanding the foregoing, Executive shall be
permitted to serve as a board member for the following companies: Ensignia,
Retail Next and Newgistics, provided that there are no material changes in the
ownership of such entities (such that such ownership change would pose a
conflict of interest) or a material change in their relationship with EVINE
Live, and such service and activities (i) do not interfere in any material
respect with the performance of his duties on behalf of the Company, and (ii)
are not represented in a manner that suggests that the Company supports or
endorses the services or activities without the prior approval of the Company.
Executive shall be responsible for complying in all material respects with all
policies and operating procedures of the Company applicable to all senior
executives of the Company (that are provided or made available to the Executive)
in the performance of his duties on behalf of the Company.

 

Executive’s principal place of employment shall be based in Eden Prairie,
Minnesota as of the Effective Date. Company shall pay for all reasonable costs
and expenses incurred by Executive to commute and/or relocate to Minnesota as
set forth in Exhibit C attached hereto.

 

(b)           Base Salary. Commencing on the Effective Date, EVINE Live shall
pay Executive a Base Salary at an annual rate of $750,000, payable in regular
installments in accordance with the Company’s usual payroll practices. At least
once per year, the Board shall review Executive’s Base Salary for potential
increase based on market trends, performance, and such internal and other
considerations as the Board may deem relevant.

 

(c)           Bonus and Equity Incentives. Executive shall receive, to the
extent the applicable performance requirements are satisfied, the bonus and
equity incentives as set forth in Exhibit D attached hereto.

 

(d)           Executive Benefits. Executive shall be eligible to participate in
the Company’s employee benefit plans (in addition to the Company’s annual and/or
long-term incentive programs) as in effect from time to time on the same basis
as those benefits are generally made available to other senior executives of
EVINE Live.

 

 

 

  

(e)           Business Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder subject to and in accordance with Company policies.

 

(f)           Withholding. All payments under this Agreement shall be subject to
payroll taxes and other withholdings in accordance with the Company’s standard
payroll practices and applicable law.

 

4.           Termination of Employment.

 

(a)           Date and Manner of Termination. Executive’s employment with the
Company will terminate during the Term, and this Agreement will terminate on the
date of such termination, as follows:

 

(i) Executive’s employment will terminate on the date of Executive’s death.

 

(ii) If Executive is subject to a Disability, and if within ninety (90) days
after EVINE Live notifies Executive in writing that it intends to terminate
Executive’s employment, Executive shall not have returned to the performance of
Executive’s essential functions (either with or without a reasonable
accommodation), EVINE Live may terminate Executive’s employment, effective
immediately following the end of such 30 day period.

 

(iii) EVINE Live may terminate Executive’s employment with or without Cause
(other than as a result of Disability which is governed by subsection 4(a)(ii)).
If the termination is without Cause, then Executive’s employment will terminate
on the date set forth in EVINE Live’s written notice of termination to Executive
(which may be immediate). If the termination is for Cause, then Executive’s
employment will terminate in accordance with the definition of Cause. Unless
otherwise directed by EVINE Live, from and after the date of the written notice
of proposed termination (subject to all applicable cure periods), Executive
shall be relieved of his duties and responsibilities and shall be considered to
be on a paid leave of absence pending any final action by EVINE Live confirming
such proposed termination, provided that during such notice period Executive
shall remain a full-time employee of the Company, and shall continue to receive
his then current Base Salary and all other benefits as provided in this
Agreement.

 

(iv) Executive may terminate his employment with or without Good Reason. If the
termination is without Good Reason, then Executive must provide at least thirty
(30) but no more than ninety (90) days advance written notice to EVINE Live;
provided that the Company may immediately relieve Executive of all duties and
responsibilities upon receipt of such notice, and choose to terminate
Executive’s employment without further notice or delay, which termination shall
not constitute a termination with Cause. If the termination is for Good Reason,
then Executive’s employment will terminate in accordance with the definition of
Good Reason.

 

(b)           Relinquishment of Positions upon Termination. Upon termination of
employment for any reason, Executive shall resign all officerships,
directorships or other positions that he then holds with the Company or any of
its subsidiaries.

 

5.           Payments upon Termination.

 

(a)           Entitlement to Accrued Benefits and Equity Awards. Upon
termination of Executive’s employment for any reason, whether by the Company or
by Executive, the Company shall pay or provide Executive with the Accrued
Benefits and all of Executive’s outstanding equity awards shall be subject to
the terms of the applicable award agreement and plan.

 

(b)           Severance. Subject to the other terms and conditions of this
Agreement, Execute shall be entitled to the Severance Payment set forth in
Exhibit E attached hereto.

 

6.           Limitations on Severance Payments and Benefits. Notwithstanding any
other provision of this Agreement, if any portion of the Severance Payment or
any other payment under this Agreement, or under any other agreement with or
plan of the Company (in the aggregate “Total Payments”), would constitute an
“excess parachute payment,” then the Total Payments to be made to Executive
shall be reduced such that the value of the aggregate Total Payments that
Executive is entitled to receive shall be One Dollar ($1) less than the maximum
amount which Executive may receive without becoming subject to the tax imposed
by Code Section 4999 or which the Company may pay without loss of deduction
under Code Section 280G(a); provided that the foregoing reduction in the amount
of Total Payments shall not apply if the After-Tax Value to Executive of the
Total Payments prior to reduction in accordance herewith is greater than the
After-Tax Value to Executive if Total Payments are reduced in accordance
herewith. For purposes of this Agreement, the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G, and such “parachute payments” shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 1274(b)(2). For purposes of this section, the value of any
noncash benefits or any deferred payment or benefit shall be determined by EVINE
Live’s independent auditors in accordance with the principles of Code Sections
280G(d)(3) and (4), which determination shall be evidenced in a certificate of
such auditors addressed to EVINE Live. For purposes of determining the After-Tax
Value of Total Payments, Executive shall be deemed to pay federal income taxes
and employment taxes at the highest marginal rate of federal income and
employment taxation in the calendar year in which the Severance Payment is to be
made and state and local income taxes at the highest marginal rates of taxation
in the state and locality of Executive’s domicile for income tax purposes on the
date the Severance Payment is to be made, net of the maximum reduction in
federal income taxes that may be obtained from deduction of such state and local
taxes. If the provisions of Code Sections 280G and 4999 are repealed without
succession, then this Section 6 shall be of no further force or effect. The
provisions of this Section 6 shall override the provisions of Section 12(e) of
the Company’s 2011 Omnibus Incentive Plan.

 

 2 

 

  

7.           Covenants by Executive.

 

(a)          Ownership Rights. In the course of his employment with the Company,
Executive may be creating, designing, drafting, developing, or adding to the
Company’s trade secrets, inventions, or copyrights. Executive shall promptly
communicate all such work product to the Company.

 

(i) Inventions. Any design, improvement, discovery, computer program, software
development, know how, product or service idea, whether or not patentable or
subject to copyright protection, developed by Executive during his period of
employment with the Company shall be considered a “Company Invention” that
belongs to the Company if it: (A) involved the use of working time; (B) involved
the use of Company equipment, supplies, facilities, or trade secrets; (C) at the
time conceived or first reduced to practice, related to the Company’s current or
planned business activities; or (D) resulted from work performed for the Company
(collectively, “Company Inventions”). Executive assigns and agrees to assign to
the Company Executive’s entire right, title, and interest in all Company
Inventions and any patent rights arising therefrom.

 

(ii) Copyrights. Any material written, created, designed, discovered, or drafted
by Executive for the Company or connected to Executive’s employment with the
Company shall be considered a work for hire and the property of the Company.
With respect to all intellectual property that is first created and prepared by
Executive that is not covered by the definition of a “work made for hire” under
17 U.S.C. § 101 of the U.S. Copyright Act of 1976, such that Executive would be
regarded as the copyright author and owner, Executive hereby assigns and agrees
to assign to the Company Executive’s entire right, title, and interest in and to
such works, including all copyrights therein.

 

(iii) Trade Secrets. Any trade secret (as defined by law) developed by Executive
during his period of employment with the Company shall belong to the Company if
it: (A) involved the use of working time; (B) involved the use of Company
equipment, supplies, facilities, trade secrets or Protected Information; (C) at
the time conceived or first reduced to practice, substantially related to the
Company’s current or planned business activities made known to Executive; or
(D) resulted from work performed for the Company. Executive hereby assigns and
agrees to assign to the Company all rights in all Company Trade Secrets and any
patent rights arising therefrom.

 

(iv) Cooperation. When requested by the Company, during or after employment,
Executive will, at Company’s sole expense, use commercially reasonable efforts
to support and cooperate with the Company in pursuing any patent, copyright, or
trade secret protection in the United States and foreign countries for any
Company Invention or work for hire. Executive will sign such assignments or
other documents considered necessary by the Company to convey ownership and
exclusive rights, including patent rights, to the Company. The costs of
obtaining and defending patent and copyright rights shall be paid by the
Company, and the Company shall pay reasonable compensation to Executive for his
services under this Section 7(a)(iv) if Executive is not then employed by the
Company.

 

(v) Prior Inventions. Executive represents and warrants that to his knowledge he
does not own any inventions, original works of authorship, developments and
improvements which were made by him prior to employment with the Company and
which relate to the business conducted by the Company on the date of this
Agreement.

 

 3 

 

  

(vi) Notice of Limits to Assignment. The provisions of this Section 7(a) do not
apply to any work product that Executive developed on his own time without using
Company equipment, supplies, facilities, trade secrets or Protected Information,
unless the work product (1) relates to the Company’s business or demonstrably
anticipated business, (2) relates to the Company’s actual or demonstrably
anticipated research or development, or (3) results from any work performed by
Executive for the Company.

 

(b)         Confidentiality.

 

(i) Representations and Warranties. Executive makes the following
representations and warranties regarding Protected Information.

 

a) Protect. Executive represents and warrants to use commercially reasonable
efforts to protect and maintain the confidentiality of Protected Information
while employed by the Company. Executive will follow all Company policies and
procedures made known to Executive for the protection and security of this
information. Executive will also promptly report to the Board any potential or
actual security breach or loss of which executive has knowledge.

 

b) Return. Executive will return (and not retain) any and all materials
reflecting Protected Information that he may possess (including all
Company-owned equipment) immediately upon termination of employment.

 

c) Non- Use or Disclose. Executive represents and warrants to not use or
disclose, except as necessary for the performance of his services on behalf of
the Company or as required by law or legal process, any Protected Information
where such use or disclosure would be detrimental to the interests of the
Company; provided, however, that Executive shall not have breached its
obligations hereunder due to Executive’s use of Residuals. The term “Residuals”
shall mean Protected Information that is in nontangible or abstract form (i.e.,
not digital, written or other documentary form, including tape or disk), which
is retained in the memory of Executive, and where the source of such Protected
Information has become remote (e.g., as a result of the passage of time or
Executive’s subsequent exposure to information of a similar nature from another
source without any breach of any confidentiality obligation hereunder) such that
Executive in good faith can no longer specifically identify such Protected
Information’s source and that Executive in good faith believes is not Protected
Information. This representation and warranty applies only for so long as such
Protected Information remains confidential and not generally known to, and not
readily ascertainable through proper means by, the Company’s competitors.

 

(ii) Required Disclosures. If Executive is requested or required to provide
Protected Information in any legal proceeding or governmental investigation,
Executive will (if lawful) promptly notify the Company of the request so that
the Company may either seek an appropriate protective order or waive Executive’s
obligations under this Agreement.

 

(iii) Immunity from Certain Limited Disclosures. Notwithstanding any other
provision of this Agreement, and consistent with the federal Defend Trade
Secrets Act, 18 U.S.C. § 1833(b), Executive may disclose trade secrets (A) in
confidence, to federal, state, or local government officials, or to an attorney
of Executive, for the sole purpose of reporting or investigating a suspected
violation of law; or (B) in a document filed in a lawsuit or other legal
proceeding. Nothing in this Agreement is intended to conflict with the federal
Defend Trade Secrets Act or create liability for disclosures expressly allowed
by such Act. In addition, Executive may disclose Protected Information to the
extent required by law or to enforce or defend rights under this Agreement or
any other agreement to which Executive and Company or any of its subsidiaries
are parties.

 

(c)         Restrictive Covenants. Executive understands and agrees that the
Company has legitimate interests in protecting its goodwill, its relationships
with Company Vendors and Business Partners, and in maintaining its confidential
information, trade secrets and Protected Information, and hereby agrees that the
following restrictions are appropriate to protect such interests and are
narrowly construed to meet such goals.

 

 4 

 

  

(i) Non-Competition. Executive agrees that while employed by the Company and for
the Restricted Period thereafter, Executive shall not engage in or “become
associated with” any business that engages in any country in which the Company
has significant business operations to a significant degree in any business in
which the Company is engaged, or taken substantial steps to engage, within one
year prior to the termination of Executive’s employment (or, while employed by
the Company, within the preceding 12 months), including, but not limited to QVC,
HSN, JTW, or any entity or organization that, directly or indirectly, is
controlled by, controls, or is under common control, with such company. 
Notwithstanding the forgoing, the restrictions in this Section 7(c)(i) shall not
apply to Executive in the event the Company does not renew this Agreement unless
the Company elects, upon written notice delivered to Executive not less than
sixty (60) days prior to the expiration of the Term, to impose the restrictions
in this Section 7(c)(i) for the Restricted Period and pays to Executive, in
addition to his Accrued Benefits (which shall include a pro-rated incentive
bonus for the year of nonrenewal to the extent the applicable performance
requirements are achieved as of the reporting time applicable to the other
senior executives (i.e., at the end of the fiscal year) and payable at the same
time as bonuses are paid to other senior executives for such year), severance in
the amount of one times his Base Salary during the 12-month period immediately
preceding the non-renewal of this Agreement. Executive shall be considered to
have “become associated with” a business if he becomes involved as an owner,
employee, officer, director, independent contractor, agent, partner, advisor, or
in any other capacity calling for the rendition of Executive’s personal
services, with any individual, partnership, corporation or other organization
that is engaged in such business, unless Executive has no direct or indirect
involvement in, or direct or indirect authority over, such business; provided,
however, that Executive shall not be prohibited from (a) owning less than two
percent of any publicly traded corporation, (b) owning less than two percent of
any private corporation that is engaged is such business, (c) serving as a
director or equivalent of a corporation or other business if less than 10% of
such corporation’s (and its affiliates’) or other business’ (and its
affiliates’) revenues are derived from such business at the time of Executive
taking the position, or (d) serving as a director for Ensignia, Retail Next and
Newgistics (subject to compliance with the restrictions set forth in Section
3(a)).  For purposes of this Section 7(c)(i), the “Restricted Period” means the
12 month period following the Date of Termination of his employment.

 

(ii) Non-Solicitation. Executive agrees that while employed by the Company and
for a period of one (1) year after Executive’s employment with the Company ends,
for whatever reason, Executive will not, and will not assist anyone else
to, solicit or encourage any Company Vendor to terminate or diminish its
relationship with the Company.

 

(d)          Equitable Relief. Executive agrees that the terms and conditions in
Sections 7(a) through 7(c) are reasonable and necessary for the protection of
the Company’s business and to prevent damage or loss to the Company as the
result of action taken by Executive. Executive agrees that damages would be an
inadequate remedy for the Company in the event of breach or threatened breach of
Executive’s obligations under this Section 7, and thus, in any such event, the
Company may, either with or without pursuing any potential damage remedies,
immediately seek to obtain and enforce an injunction prohibiting Executive from
violating the promises in this Section without the necessity of posting a bond.
Executive understands that this provision regarding the issuance of an
injunction does not limit any remedies at law or equity otherwise available to
the Company.

 

(e)          Non-Interference. Executive agrees that during his employment with
the Company, and for a period of one (1) year from the voluntary or involuntary
termination of employment with the Company for any reason whatsoever, Executive
shall not, either personally or in conjunction with others either (i) solicit,
interfere with, or endeavor to cause any employee of the Company to leave such
employment or (ii) otherwise induce or attempt to induce any such employee to
terminate employment with the Company.

 

(f)          Notice. Executive agrees that he will give notice of this Agreement
and Executive’s obligations to comply with its terms to any person or
organization that Executive may become associated with during the first two
years after the termination of his employment with the Company. Executive
further agrees that the Company may, if it desires, send a copy of, or otherwise
make the provisions in Section 7 hereof known to any such person, firm or entity
during that time.

 

(g)          Non-Disparagement. The Company shall instruct its Board members and
officers not to, and Executive agrees not to, make any derogatory or negative
public statement about, or take any action or make any statement which may
disparage, the other or any of their respective Affiliates, or any of their
respective owners, stockholders, officers, directors or employees or any of
their respective products, services, businesses, reputations or goodwill;
provided that nothing herein shall prevent the Company (including its Board
members and officers) or Executive from responding or answering truthfully if
required to by applicable law or compelled by process of law or in order to
enforce or defend rights under this Agreement or any other agreement to which
Executive and Company or any of its subsidiaries are parties.

 

 5 

 

  

(h)          Return of Company Property. Upon termination of Executive’s
employment, Executive shall promptly return to the Company: (i) all documents,
records, procedures, books, notebooks, and any other documentation in any form
whatsoever, including but not limited to written, audio, video or electronic,
containing any information pertaining to the Company which includes Protected
Information, including any and all copies of such documentation then in
Executive’s possession or control regardless of whether such documentation was
prepared or compiled by Executive, Company, other employees of the Company,
representatives, agents, or independent contractors, and (ii) all equipment or
tangible personal property entrusted to Executive by the Company; provided,
however, that Executive shall be entitled to purchase from the Company at fair
market value the personal computer, laptop, iPad and cell phone owned by the
Company but that he used during the Term of this Agreement. Executive
acknowledges that all such documentation, copies of such documentation,
equipment, and tangible personal property are and shall at all times remain the
sole and exclusive property of the Company.

 

(k)          No Conflicts. Executive hereby represents and warrants that
Executive’s signing of this Agreement and the performance of Executive’s
obligations under it will not breach or be in conflict with any other agreement
to which Executive is a party or is bound and that Executive is not now subject
to any covenants against competition or similar covenants or any court order
that could affect the performance of Executive’s obligations under this
Agreement.

 

8.           Notice. Any notice, request, demand or other communication required
or permitted herein will be deemed to be properly given when personally served
in writing, by email or when deposited in the United States mail, postage
prepaid, addressed to Executive at the address (or email address) last appearing
in EVINE Live’s personnel records and to the Company at its headquarters with
attention (or an email) to the General Counsel of EVINE Live. Either party may
change its address by written notice in accordance with this paragraph.

 

9.           Set Off; Mitigation. The Company’s obligation to pay Executive the
amounts and to provide the benefits hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise.

 

10.         Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns. This Agreement shall not be assignable
by EVINE Live or Executive.

 

11.         Applicable Law and Jurisdiction. This Agreement is to be governed by
and construed under the laws of the United States and of the State of Minnesota
without resort to Minnesota’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts located in Hennepin County, Minnesota and specifically waives any
and all objections to such jurisdiction and venue.

 

12.         Captions and Paragraph Headings. Captions and section or paragraph
headings used herein are for convenience only and are not a part of this
Agreement and will not be used in construing it.

 

13.         Divisibility of Agreement or Modification By Court. To the extent
permitted by law, the invalidity of any provision of this Agreement will not and
shall not be deemed to affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, it shall be, to the
further extent permitted by law, modified to the extent necessary to be
interpreted in a manner most consistent with the present terms of the provision,
to give effect to the provision. Finally, in the event that any provision of
this Agreement is held to be invalid and not capable of modification by a court,
then it shall be considered expunged, and the parties agree that the remaining
provisions shall be deemed to be in full force and effect as if they had been
executed by both parties subsequent to the expungement of the invalid provision.

 

14.         No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

15.         Survival. The termination or expiration of this Agreement will not
affect the rights or obligations of the parties hereunder arising out of, or
relating to, circumstances occurring prior to the termination or expiration of
this Agreement, which rights and obligations will survive the termination or
expiration of this Agreement. In addition, the following provisions shall
survive the termination or expiration of this Agreement: Sections 5 and 6 (as
necessary for the payments and benefits due thereunder to be paid or provided),
and Sections 7, 8, 9, 11 through 18, and 20.

 

 6 

 

  

16.         Entire Agreement. This Agreement and the Exhibits attached hereto
contain the entire agreement of the parties with respect to the subject matter
of this Agreement except where other agreements are specifically noted, adopted,
or incorporated by reference. This Agreement and the Exhibits attached hereto
otherwise supersede any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Executive by
Company, and all such agreements shall be void and of no effect. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

 

17.         Modification or Amendment. This Agreement may not be modified or
amended except through a writing signed by both an authorized representative of
EVINE Live and Executive.

 

18.         Claims by Executive. Executive acknowledges and agrees that any
claim or cause of action by him against the Company other than a claim for
failure to pay amounts due under this Agreement shall not constitute a defense
to the enforcement of the restrictions and covenants set forth in this Agreement
and shall not be used to prohibit injunctive relief.

 

19.         Execution of Agreement. This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
(1) party, but all such counterparts taken together shall constitute one and the
same instrument. Further, this Agreement may be signed and delivered by means of
facsimile or scanned pages via electronic mail, and such scanned or facsimile
signatures shall be treated in all manner and respects as an original signature
and shall be considered to have the same binding legal effect as if it were an
original signature, and no party may raise the use of facsimile or scanned
signatures as a defense to the formation of this Agreement.

 

20.         Attorneys’ Fees. If either party retains an attorney to enforce the
provisions of this Agreement or appeal thereof in connection with this
Agreement, the unsuccessful or non-prevailing party in such proceeding shall
reimburse the successful or prevailing party for all reasonable expenses
(including attorney’s fees and allocated charges of internal counsel) and
disbursements incurred by the latter in connection with the proceeding(s). Such
reimbursement shall include all legal fees and expenses incurred before and at
arbitration, and at all levels of appeal and post-arbitration/post-judgment
proceedings.

 

21.         Section 409A. It is intended that this Agreement will comply with
Code Section 409A and any regulations and other published guidance of the IRS
thereunder, to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. With respect to any
reimbursement or in-kind benefit arrangements of the Company that constitutes
deferred compensation for purposes of Code Section 409A, the following
conditions shall be applicable (except as otherwise permitted by Code
Section 409A): (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other year (except that any health or dental plan may
impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

22.         Indemnification; D&O Insurance. [Insert Company indemnity language.]
The Company shall provide D&O coverage to Executive on the same terms as other
directors and officers of the Company. The provisions of this Section 21 shall
survive the termination of Executive’s employment with the Company and/or the
termination of this Agreement for any reason.

 

23.         Reimbursement of Legal Fees. The Company shall reimburse Executive
for the reasonable and necessary legal fees and expenses he incurs in connection
with the negotiation and preparation of this Agreement and related documents,
not to exceed $20,000.

 

[Signature Page to Follow]

 

 7 

 



 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

 

EXECUTIVE:   EVINE LIVE INC.         /s/ Robert Rosenblatt   By: /s/Damon E.
Schramm Robert Rosenblatt           Its: Senior Vice President, General Counsel

 

 8 

 

  

EXHIBIT A

Definitions

 

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them:

 

(a)           Affiliate shall mean, with respect to EVINE Live, any partnership,
corporation, limited liability company, joint stock company, unincorporated
organization or association, trust, joint venture, or other organization that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, EVINE Live.

 

(b)           Accrued Benefits shall mean the following amounts, payable as
described herein: (i) all Base Salary that has accrued but is unpaid as of the
Termination Date; (ii) reimbursement of Executive for his reasonable and
necessary expenses, which have been approved in accordance with Company policy
and which were incurred by Executive on behalf of the Company as of the
Termination Date; (iii) reimbursement of unreimbursed commute/away from home
expenses (with Gross-Up) incurred by Executive through the Termination Date;
(iv) any and all other cash earned by Executive through the Termination Date and
deferred at the election of Executive pursuant to any deferred compensation plan
then in effect; (v) if the Company does not renew this Agreement or if
Executive’s employment with the Company terminates as a result of a Change of
Control, a pro-rated incentive bonus for the year of termination to the extent
the applicable performance requirements are achieved as of the reporting time
applicable to the other senior executives (i.e., at the end of the fiscal year)
and payable at the same time as bonuses are paid to other senior executives for
such year and (vi) all other payments and benefits to which Executive (or in the
event of Executive’s death, Executive’s surviving spouse or other beneficiaries)
is entitled on the Termination Date under the terms of any benefit plan of the
Company, excluding severance payments under any Company severance policy,
practice or agreement in effect on the Termination Date. Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to clauses (i), (ii) and (iii) or, with respect to
clauses (iv) and (vi), pursuant to the terms of the benefit plan or practice
establishing such benefits, and any applicable law (but in each instance no less
favorable than that applied to the most senior executive officers of the
Company).

 

(c)           Base Salary shall mean Executive’s annual base salary with the
Company as in effect from time to time.

 

(d)           Board shall mean the board of directors of EVINE Live or a
committee of such Board authorized to act on its behalf in certain
circumstances, including the Human Resources and Compensation Committee of the
Board.

 

(e)           Cause shall mean any of the following, as determined by the Board
in its reasonable judgment, exercised in good faith: (i) Executive’s conviction
of, or plea of guilty or nolo contendere to, a felony, crime of moral turpitude,
or a crime, the circumstances of which are substantially related to Executive’s
duties or responsibilities; (ii) theft, conversion, embezzlement or
misappropriation by Executive of funds or other assets of the Company, any other
act of fraud with respect to the Company or any other act of dishonesty with
respect to the Company that causes material harm to the Company;
(iii) Executive’s willful misconduct, including intentional, grossly negligent,
or unlawful misconduct by Executive that has a material adverse effect on the
Company; (iv) Executive’s violation of the Company’s policies on
non-discrimination and/or harassment; (v) the failure by Executive to materially
comply with any other material Company policy generally applicable to Company
employees (that are provided or made available to Executive) that has a material
adverse effect on the Company; (vi) Executive’s willful or intentional breach of
any provision of this Agreement (including but not limited to Section 7) that
could reasonably result in a material adverse effect on the Company; or (vii)
Executive’s gross neglect of Executive’s duties; provided that prior to a
termination due to Executive’s acts or omissions described in clauses (iii)
through (vii) herein, the Company shall have provided Executive with a written
notice setting forth in reasonable detail the acts or omissions constituting
Cause, and Executive shall have failed to cure such acts or omissions within
thirty (30) days of his receipt of the written notice; and provided, further,
that Executive shall have been afforded an opportunity to appear (with counsel)
before the Board. If the alleged conduct or act constituting Cause is not
curable, then Executive’s employment will terminate on the date specified in the
written notice of termination (which may be immediate). If the alleged conduct
or act constituting Cause is curable but Executive does not timely cure such
conduct or act, then Executive’s employment will terminate on the date
immediately following the end of the cure period.

 

 9 

 

  

(f)         Change in Control shall mean a “Change in Control” as defined in the
EVINE Live Inc. 2011 Omnibus Incentive Plan, as amended and in effect from time
to time, or any successor incentive plan thereto.

 

(g)         COBRA shall mean the provisions of Code Section 4980B.

 

(h)         Code shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

 

(i)           Company Vendor shall mean those vendors, suppliers or product
developers who did business at any time with the Company within the twenty-four
(24) months preceding Executive’s Termination Date and (i) about whom Executive,
as a result of his employment, had access to (and actually accessed or knew
about) information or goodwill that would assist in solicitation of such Company
Vendor, or (ii) with whom Executive personally dealt on behalf of the Company in
the twelve (12) months immediately preceding the Termination Date and that
Executive was introduced to or otherwise had business contact with as a result
of his employment with the Company. “Company Vendor” shall also include an
individual or business to whom a pitch to solicit or secure business or product
for sale was prepared (even if not yet made) within the 12-month period
preceding the Termination Date, and with which Executive had involvement in the
preparation of, or had exposure to information developed for, the specific
pitch; provided, a general mailing or an incidental contact shall not be deemed
a pitch.

 

(j)           Disability shall mean, subject to applicable law, that a medically
determinable physical or mental impairment of Executive renders Executive unable
to perform the essential functions of his position with the Company, either with
or without a reasonable accommodation in substantially the manner and to the
extent required hereunder prior to the commencement of such disability, and
Executive shall be unable to return to such duties at the end of the short-term
disability period provided under the Company’s short-term disability plan
applicable to other senior executive officers of the Company (or such longer
period as the Company may grant in its sole discretion or as otherwise required
by law).

 

(k)         Good Reason shall mean the occurrence of any of the following events
while this Agreement is in effect, without the Executive’s written consent:

 

(i) A relocation of Company’s principal place of employment to a location more
than fifty (50) miles from Company’s current office location unless the Company
agrees to continue reimbursing commuting/away from home expenses incurred in
such new location;

 

(ii) Any reduction in Executive’s Base Salary described in Section 3(c)
(excluding long-term performance or equity awards described in
Section 3(c)(ii)), unless part of an across-the-board reduction applicable on a
similar basis to all other senior executive officers of EVINE Live and, in that
event, provided that such reduction does not exceed five percent (5%) of
Executive’s total cash compensation opportunity (Base Salary);

 

(iii) Any failure to pay Executive amounts due under this Agreement;

 

(iv) Any material reduction in Executive’s duties, responsibilities or
authority, or any change in Executive’s title or the reporting lines as set
forth in Section 3(a) herein; or

 

(v) Any failure to nominate Executive to the Board or any failure of the
Company’s stockholders to elect Executive to the Board;

 

provided that such event shall constitute Good Reason only if Executive provides
EVINE Live written notice of resignation, specifying in reasonable detail the
event constituting Good Reason, within sixty (60) days after the initial
existence of such event; and (C) EVINE Live fails to cure (if curable) the Good
Reason event within thirty (30) days following receipt of such notice. If EVINE
Live timely cures the Good Reason event, then Executive’s notice of resignation
shall be automatically rescinded. If EVINE Live does not timely cure the Good
Reason event, then the Termination Date shall be the date immediately following
the end of the Company’s cure period.

 

(l)         Protected Information shall mean Company information not generally
known to, and not readily ascertainable through proper means by, the Company’s
competitors on matters such as: Company Vendor or Business Partner lists or
information; the compensation of the Company’s other employees or agents;
nonpublic financial information; marketing, business and strategic plans;
business methods; investment strategies and plans; patent applications; sales
and marketing plans; future market and product plans; Company (not individual)
know-how; trade secrets; Company research and development, techniques,
processes, product development, work processes or methodologies; analytical
analyses, product analyses, inventions, formulaic work, formulas, formulaic
techniques, analytical methodology, efficacy data and testing data; technology,
drawings, engineering, code, code writing, software (and hardware) development
and platform development; and other information of a technical or economic
nature relating to the Company’s business. Protected Information includes
negative know-how, which is information about what the Company tried that did
not work, if that information is not generally known or easily ascertainable by
the Company’s competitors and would give them an advantage in knowing what not
to do. Information, data, and materials received by the Company from others in
confidence (or subject to nondisclosure or similar covenants) shall also be
deemed to be and shall be Protected Information.

 

 10 

 

  

Notwithstanding the foregoing, Protected Information shall not include
information that (i) was in the public domain, being publicly and openly known
through lawful and proper means, (ii) was independently developed or acquired by
Executive without reliance in any way on other Protected Information of the
Company or any Company Vendor or Business Partner, (iii) was approved by the
Company for use and disclosure by Executive without restriction, (iv) is
required to be disclosed pursuant to any applicable law or court order; provided
that, in the case of this clause (iv), Executive notifies EVINE Live (if lawful)
of the requirement to disclose such information as soon as possible after
Executive becomes aware of the requirement to disclose or (v) is disclosed in
order enforce of defend rights under this Agreement or any other agreement to
which Executive and Company or any of its subsidiaries are parties.

 

(m)        Separation Agreement shall mean a separation agreement in a form no
less favorable to Executive than the form previously provided to Executive,
subject to modifications to reflect the terms of this Agreement and subject to
elimination of the liquidated damages provision for breach of the restrictive
covenants and the addition of a carve-out from the release for Executive’s
rights as a shareholder of the Company.

 

(n)         Separation from Service shall mean Executive’s separation from
service (within the meaning of Code Section 409A) from EVINE Live and its
Affiliates.

 

(o)         Severance Benefits shall mean the payments and benefits described in
Section 5 hereof.

 

(p)         Severance Payment shall mean the following:

 

(i)           Change of Control. In the event Executive’s employment terminates
as a result of a Change in Control, the amount of the cash severance benefit
paid to Executive shall be (A) an amount equal to two (2) times the Executive’s
Base Salary during the 12-month period immediately preceding the date of the
Executive’s Separation from Service, plus (B) two (2) times the greater of (x)
the target annual incentive bonus received by Executive for the immediately
preceding fiscal year or (y) the target annual incentive bonus determined from
such Base Salary.

 

(ii)         Other than Change of Control. In the event Executive’s employment
terminates for reasons other than a Change in Control and either (i) at the
initiation of the Company for reasons other than Cause, or (ii) at the
initiation of the Executive for Good Reason, the amount of the cash severance
benefit paid under this Agreement shall be an amount equal to one and one-half
(1½) times the Executive’s Base Salary during the 12-month period immediately
preceding the date of the Executive’s Separation from Service, plus one (1)
times the target annual incentive bonus determined from such Base Salary.

 

For purposes of this definition, the Executive’s Base Salary shall be the amount
in effect immediately preceding the Termination Date; provided that if a
reduction in Executive’s Base Salary constituted a Good Reason for the
termination, then Base Salary shall be the amount in effect immediately prior to
such reduction.

 

Notwithstanding the foregoing, in the event that the Company’s Executive’s
Severance Plan provides an executive subject to such plan with benefits that are
greater than the dollars provided for in this Section (u), the severance
benefits eligible to Executive under this Agreement shall be equal to such
benefits offered under the Executive’s Severance Plan.

 

For an illustrative example, please see the table on Exhibit E.

 

(q)         Severance Period shall mean the eighteen (18)-month period following
the Termination Date; provided that if the Termination Date occurs on or within
the one year period following a Change in Control, then the Severance Period
shall mean the twenty-four (24)-month period following the Termination Date.

 

(r)         Termination Date shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.

 

 11 

 

  

EXHIBIT B

Positions Reporting Directly to CEO

 

President (if one is appointed)

Chief Financial Officer

Chief Marketing Officer

Chief Merchandising Officer

Chief Digital Officer

Chief Operating Officer

General Counsel

Senior Vice President of Human Resources (or equivalent)

 

 12 

 

  

EXHIBIT C

Commute / Away from Home Expenses

 

During the Term of this Agreement, EVINE Live will reimburse Executive for his
reasonable and necessary temporary housing, transportation and weekly commuting
expenses to and from Eden Prairie, MN (“Commuting and Away from Home Expenses”),
plus during the Initial Term an additional amount (the “Gross-Up”) such that,
after payment of taxes on the Commuting Expenses and on the Gross-Up, Executive
retains the amount equal to the Commuting Expenses. Eligible commuting expenses
above are defined as: airfare, ground transportation, rental living
accommodations and rental car (home ownership is not reimbursable as a commuting
expense) in accordance with current practice.

 

 13 

 

  

Exhibit D

Bonus and Equity Incentives

 

1.           Cash Bonus. Beginning with the fiscal year of the Effective Date
(to be paid, if earned, in 2017), and for each fiscal year thereafter during the
Term, Executive shall participate in such annual cash incentive plans and
programs of EVINE Live as are generally provided to the senior executives of
EVINE Live pursuant to such terms and conditions as the Board may prescribe from
time to time; provided that Executive shall be entitled to a payout of at least
100% of Base Salary (the “Target Bonus”) if the target annual performance
goal(s) established by the Board is (are) achieved. For the sake of clarity, the
Target Bonus in the first fiscal year would be at least $750,000 and will not be
pro-rated. The performance objectives for the first fiscal year shall be the
objectives previously communicated to Executive. The performance objectives for
subsequent fiscal years shall be as mutually agreed by Executive and the
Company’s Compensation Committee.

 

2.           Long Term Equity Plan. Beginning with the fiscal year of the
Effective Date (to be granted, if earned, in 2017), Executive shall receive, if
earned, a long term incentive equity grant equal to 150% of his Base Salary
(comprised of 50% stock options vesting at a rate of one-third at each
anniversary of the Effective Date) and 50% performance units subject to relative
TSR vesting), subject to the terms and conditions of the Company’s Long Term
Incentive Plan and the Company’s 2011 Omnibus Incentive Plan, except to the
extent otherwise provided in this Agreement. The award agreements evidencing the
long term incentive equity grants to Executive will provide for accelerated
vesting upon Executive’s termination with Good Reason (as well as termination
without Cause) within 12 months following the occurrence of a Change of Control
and will provide that Section 6 of this Agreement overrides Section 12(e) of the
2011 Omnibus Incentive Plan. For the sake of clarity, the initial LTIP grant
would be as if Executive was employed as CEO February 1, 2016 and was granted
the initial LTIP equity when the rest of the executives were granted LTIP equity
in March 2016 so the vesting schedule is the same as the grants that were made
on that date, except that the strike price for the options will be established
on the Effective Date, and will not be pro-rated.

 

3.           Initial Equity Grant. EVINE Live shall issue grant Executive
restricted stock, the number of which will be determined by dividing $1,000,000
by the per-share closing price of the Company’s common stock on the Effective
Date. The restricted stock grant shall have a ten year term and shall vest
one-third upon the Effective Date, one-third when the per-share closing price of
the Company’s common stock reaches or exceeds an average trading price of $4 for
twenty consecutive trading days and Executive has been continuously employed for
at least one year from the Effective Date, and the remaining shares when the
per-share closing price of the Company’s stock reaches or exceeds an average
trading price of $6 for twenty consecutive trading days and Executive has been
continuously employed for at least two years after the Effective Date. The award
agreement for the restricted stock grant will provided that the service
requirement will be deemed satisfied if Executive is terminated without Cause or
resigns with Good Reason within 12 months following the occurrence of a Change
of Control such that the shares will be awarded if the targets are thereafter
met within the two year vesting period, and will provide that Section 6 of this
Agreement overrides Section 12(e) of the Company’s 2011 Omnibus Incentive Plan.
For the sake of clarity, the stock-price vesting trigger may occur at any time
during the ten year term of the stock grant, provided that Executive has been
continuously employed at the time the stock-price vesting trigger is achieved.
The stock-price trigger does not need to occur during the corresponding
time-vesting trigger (e.g., if the average trading price over 20 consecutive
trading days reaches $4 five years after the Effective date and Executive has
been continuously employed by the Company to that date, the second tranche will
fully vest at that time (because the time vesting requirement would have been
met on the first anniversary of the Effective Date assuming Executive had been
continuously employed from the Effective Date through the first anniversary
thereof)). Except as otherwise provided in this Agreement, the restricted stock
shall be subject to the terms and conditions of the Company’s 2011 Omnibus
Incentive Plan.

 

 14 

 

  

EXHIBIT E

Severance Benefits

 

1.           Severance Benefits. Executive shall be entitled to Severance
Benefits in the following circumstances:

 

(a)           Executive’s employment is terminated by EVINE Live without Cause,
except in the case of death or Disability; or

 

(b)           Executive terminates his employment with the Company for Good
Reason.

 

If Executive dies after receiving a notice by EVINE Live that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, then Executive’s estate, heirs and beneficiaries (as the case may be)
shall be entitled to the Accrued Benefits and the Severance Benefits at the same
time such amounts would have been paid or benefits provided to Executive had he
lived.

 

2.           Requirement for Severance Benefits. As an additional prerequisite
for receipt of the Severance Benefits, Executive must (i) execute, deliver to
EVINE Live, and not revoke (to the extent Executive is allowed to do so) a
Separation Agreement within twenty (20) calendar days (or such longer period as
is provided in the Separation Agreement) following the Executive’s receipt of
such Separation Agreement, which EVINE Live must provide Executive within ten
(10) days following Executive’s Termination Date, and (ii) comply in all
material respects with all of Executive’s covenants set forth in this Agreement.

 

3.           Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to Severance
Benefits, then:

 

(a)           The Company shall pay Executive the Severance Payment, if
applicable, in equal installments, consistent with the Company’s normal payroll
practices, over the Severance Period (or, in the case of a termination of
employment within one year following a Change in Control, in a lump sum,
provided such Change in Control meets the requirements of Code Section 409A)
following the date of his Separation from Service; provided that any amounts
that would be payable prior to the effectiveness of the Separation Agreement
shall be delayed until the Separation Agreement becomes effective.
Notwithstanding the foregoing, if, as of the date of Executive’s Separation from
Service (i) he is a “specified employee” as determined under Code Section 409A,
then any portion of the Severance Payment that is subject to Code Section 409A
and that would otherwise be payable within the first six (6) months following
such Separation from Service shall be delayed until the first regular payroll
date of the Company following the six (6) month anniversary of Executive’s
Separation from Service (or the date of his death, if earlier than that
anniversary) or (ii) he is not a “specified employee” as determined under Code
Section 409A, then any portion of the Severance Payment that is subject to Code
Section 409A and that would be otherwise payable within the first sixty
(60) days after Executive’s Separation from Service shall be paid sixty
(60) days after Executive’s Separation from Service (and not promptly following
the effectiveness of the Separation Agreement).

 

(b)           The Company shall continue to provide to Executive and his
dependents (as applicable) during the Severance Period, group health, dental and
life insurance benefits to the extent that such benefits were in effect for
Executive and his family as of the Termination Date, subject to Executive’s
timely election of group health and/or dental continuation coverage pursuant to
COBRA or similar state laws. The Company shall be responsible for payment of all
premiums necessary to maintain these benefits during the Severance Period.
Benefit continuation under this Section shall be concurrent with any coverage
under the Company’s plans pursuant to COBRA or similar state laws. Such benefits
shall be terminated prior to the expiration of the Severance Period to the
extent Executive has obtained new employment and is covered by benefits which in
the aggregate are comparable to such continued benefits. Executive shall
promptly notify the Company when he becomes employed after the Termination Date
and shall provide such reasonable cooperation as the Company requests with
respect to determining whether Executive is covered by comparable benefits with
such new employer. If the health or dental benefits are fully insured, and the
provision of such benefits under this clause would subject the Company or its
benefits arrangements to a penalty or adverse tax treatment, then the Company
shall provide a cash payment to Executive in an amount reasonably determined by
the Company to be equivalent to the COBRA premiums for such benefits. If the
health or dental benefits are self-insured, and the provision of such benefits
under this clause is considered discriminatory under Code Section 105(h), then
to the extent required by the Code, Executive acknowledges that the value of the
premiums paid by the Company hereunder shall be considered taxable wages to
Executive, and the Company shall be permitted to withhold applicable taxes with
respect to such wages from other amounts owed to Executive, or require Executive
to make satisfactory arrangements with the Company for the payment of such
withholding taxes.

 



 15 

 

 

(c)           The vesting of any long-term incentive equity awards shall be
governed by the Company’s Omnibus Incentive Plan.

 

An illustrative summary of the severance benefits is as follows:

 

Qualifying
Factors   Severance   Health Benefits   Bonus   Equity   Protective
Covenants Term w/o Cause / Good Reason   18 Months   18 Months   1x target bonus
  No   18 Months Change in Control*   24 Months   24 Months   2x target bonus  
Yes*   18 Months

 

*subject to a double trigger

 

 16 

 